          Case 1:17-cv-06779-WHP Document 87 Filed 07/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICOLE MORRISON, as Administrator for the
Estate of Roberto Grant, and NICOLE MORRISON,
as Mother and Legal Guardian for the Property of             17 Civ. 6779 (WHP)
AG and SG, Decedent’s Minor Children,
                                                             STATEMENT OF MATERIAL
                                Plaintiffs,                  UNDISPUTED FACTS
                                                             PURSUANT
                     v.                                      TO LOCAL CIVIL RULE 56.1

UNITED STATES OF AMERICA, et al.,

                                Defendants.

        Pursuant to Rule 56.1 of the Local Civil Rules of the United States District Court for the

Southern District of New York, Defendant United States of America, by its attorney, Audrey

Strauss, United States Attorney for the Southern District of New York, states that there is no

genuine issue to be tried with respect to the following material facts:

 A.     Death of Roberto Grant on May 19, 2015

        1.      At the time of his death, Roberto Grant was an inmate at the Metropolitan

Correction Center (“MCC”) located in New York City. See Am. Compl. ¶ 12.

        2.      On May 18, 2015, at approximately 11:40 p.m. – after lockdown – inmates at

MCC unit 11-South, Tier 12, notified Officers Dionysia Georgopoulos and Michael Kearins that

an inmate was non-responsive. See July 2, 2021 Declaration of Jennifer Simon (“Simon Decl.”),

Exh. G.

        3.      Officers Georgopolous and Kearins called for a medical emergency and Bureau of

Prisons (“BOP”) staff responded. BOP staff found Mr. Grant unresponsive. Id.

        4.      BOP staff administered CPR until the arrival of EMTs who took over

resuscitation efforts. Id.

        5.      EMTs intubated Mr. Grant while still at MCC. See Simon Decl., Exh. F at 8.

                                                 1
         Case 1:17-cv-06779-WHP Document 87 Filed 07/03/21 Page 2 of 4




       6.      Mr. Grant was transferred to New York-Presbyterian Lower Manhattan Hospital,

arriving in the Emergency Room at 12:25 a.m. Id. at 4.

       7.      Mr. Grant was pronounced dead at 12:33 a.m. on May 19, 2015. Id. at 11.

       8.      Following Grant’s death, BOP referred the matter to the Department of Justice

(“DOJ”) and the Federal Bureau of Investigation (“FBI”) for investigation. See July 1, 2021

Declaration of Jason Randazzo (“Randazzo Decl.”) ¶ 3. The FBI conducted interviews of the

occupants of Unit 11-South, who were present when Mr. Grant fell unconscious, and others. Id.

       9.      At least three inmates stated that they were in Mr. Grant’s immediate vicinity and

could see Mr. Grant’s actions when Mr. Grant fell unconscious. Randazzo Decl., Exhs. A, B;

July 1, 2021 Declaration of Paul Scuzzarella (“Scuzzarella Decl.”), Exh. A.

       10.     These witnesses reported that Mr. Grant was on his bunk talking with other

inmates immediately prior to his collapse. Randazzo Decl., Exhs. A, B; Scuzzarella Decl., Exh.

A.

       11.     They reported that Mr. Grant then got up from the bunk, slumped over and fell to

the floor unconscious. Id.

       12.     At least one inmate in Mr. Grant’s immediate vicinity stated that he saw Mr.

Grant grabbed his chest as he fell. Scuzzarella Decl., Exh. A.

       13.     Witnesses reported that, although Mr. Grant was still breathing immediately after

falling to the floor, he remained unresponsive, urinated on himself, and was heard to make

snoring noises. Randazzo Decl., Exhs. A, C, D, E.

       14.     None of the inmates in Mr. Grant’s vicinity at the time of his collapse stated that

they observed any altercation or other disturbance prior to Mr. Grant’s collapse. Randazzo Decl.,




                                                 2
         Case 1:17-cv-06779-WHP Document 87 Filed 07/03/21 Page 3 of 4




Exhs. A, B; Scuzzarella Decl., Exh. A. On the contrary, they asserted that no such altercation or

disturbance occurred. Id.

        15.    Witnesses stated that Mr. Grant was known to smoke synthetic marijuana (K-2).

Randazzo Decl., Exhs. A, B, G.

        16.    Witnesses also stated that Mr. Grant smoked K-2 on May 18, 2015 in the time

period leading up to his collapse. Randazzo Decl., Exhs. A, B, G.

        17.    On May 19, 2015, an autopsy was performed at the Office of Chief Medical

Examiner of the City of New York (“OCME”) by Medical Examiner Dr. Jennifer Hammers. See

Simon Decl. Exh. A, December 28, 2016 Report of Autopsy (“OCME Rpt.”).

        18.    The medical examiner issued a report of autopsy dated December 28, 2016. Id.

        19.    Mr. Grant suffered from hypertensive and atherosclerotic cardiovascular disease

with enlargement of the heart, narrowing of a major coronary artery, and kidney involvement. Id

at 1.

        20.    Mr. Grant’s body showed evidence of various injuries consistent with attempted

cardiovascular resuscitation. These included:

                  a. An internal hemorrhage on Mr. Grant’s right lung bronchus. OCME Rpt.

                      at 1. An endotracheal tube that is pushed in too far can cause damage to

                      the main bronchi. Simon Decl., Exh. D, Excerpts from the Transcript of

                      the Mar. 26, 2021, Deposition of Dr. Zhongxue Hua (“Hua Tr.”) 41:21-

                      42:18; July 1, 2021 Declaration of James Gill (“Gill Decl.”), Exh. A,

                      Report (“Gill Rpt.”) at 3.

                  b. Subcutaneous emphysema, a condition in which air is trapped under the

                      surface of the skin causing swelling. OCME Rpt. at 1; Gill Rpt. at 3; Hua



                                                   3
         Case 1:17-cv-06779-WHP Document 87 Filed 07/03/21 Page 4 of 4




                       Tr. 54:12-56:5. Subcutaneous emphysema is a known, well-documented

                       side effect of CPR. Hua Tr. at. 54:12-56:5.

                   c. The contusion found on Mr. Grant’s lip, as well as the excoriations to the

                       oral mucosa are also common side effects of intubation. Hua Tr. 44:11-24,

                       47:19-23.

       21.     There were also no external injuries to Mr. Grant’s skin, such as abrasions,

contusions or lacerations to the skin. OCME Rpt. at 6.

       22.     The deep laceration to Mr. Grant’s left lung, OCME Rpt. at 1, was most likely an

artifact of the autopsy itself, i.e. caused when the lung was removed during the autopsy. Hua Tr.

63:14-64:4.

       23.     In conjunction with the autopsy, a toxicology report was performed. Simon Decl.,

Exh. B. No synthetic cannabinoids were detected in the toxicology testing. Id.

       24.     In 2014, there over 170 different known synthetic cannabinoids. Gill Rpt. at 3.

The lab conducting the toxicology testing in this case only tested for 32 of those. Id.

Dated: New York, New York
       July 2, 2021

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney of the
                                                     Southern District of New York

                                              By:     __________________________
                                                     JENNIFER C. SIMON
                                                     LUCAS ISSACHAROFF
                                                     Assistant United States Attorneys
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2746/2737




                                                 4
